The judgment of the court was pronounced by
Slibeil, J.
This action is upon a note signed by the defendant as surety. His defence is, that he has been discharged by reason of delay given to the maker, Boyd.
It appears that a contract was made by Hood with Boyd and Bell, by which the two latter contracted to build a gin-house for Hood. The price for the work specified in the contract, is stated 1 herein at $1500, none of which was to be paid uutil after the work was finished. The defendant, in order to prove that Hood had given time to Boyd, offered in evidence the answers of Hood .under oath, to interrogatories propounded to him in certain suits brought against him by creditors of Boyd and Hamilton, whose claims were connected with the buildingofthe gin-house, and who asserted privileges npon the price which Hood had contracted to pay for the building. In these answers, Hood asserted, that it was agreed with Boyd and Hamilton, that the note now in suit should be taken by them in payment for building the gin-house ; and in one of them he declares, that this agreement was made when the building contract was entered into. The plaintiff objected to the introduction of this evidence, upon the ground that the answers were made with a view to other issues between other parties, and that when Hood answered, he had not an opportunity of making any explanations in his own favor (meaning, we suppose, explanations pertinent to the present controversy.) The objection was accompanied by an offer to answer like interrogatories anew, if put in this cause.
We think the objections to the evidence were properly overruled. It is well settled, that the admissions of a party may be given in evidence against him. Even mere oral admissions in conversation may be proved; and a fortiori, what a personhas declared in writing and under oath, should be admissible against him. Such admissions, however, when received, are to be considered as a whole, and with proper reference to the circumstances and occasions. The idea that, when they are so offered, the party who lias made them should be permitted, at the trial, to give his own testimony in explanation of them, is entirely novel and inadmissible under our rules of evidence.
The admission, therefore, stands as the admission of a fact which the party cannot be permitted to explain or contradict by his own testimony. If, as was suggested by counsel, I-Iood might have added, if now interrogated, that the agreement respecting the note was made with the consent of Chambliss, the surety, the reply is, that although he cannot testify for himself, he was not precluded from proving such assent bjr other competent evidence.
The plaintiff having made an agreement with the principal debtor, which precluded him from pursuing that debtor during the time necessary for building *107the gin-house under the contract, and it not being proved that this arrangement was made with the assent of surety, it follows, that the judgment of the court below, which discharged the surety, must be sustained. C. 0. 3030, 3032.
Judgment affirmed, appellants to pay costs of appeal.